DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 11-22, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 05/28/2021, the prior art reference (Van Os) does not teach the at least indicated portion of the claim of a computer-implemented method of displaying map data within a user interface, the method comprising: identifying, by one or more computing devices, a plurality of points of interest associated with a geographic area to be displayed as a map view in a viewport associated with a digital mapping application; determining, by the one or more computing devices, an adjusted position for an orientation point of interest which in the physical world is outside the geographic area, the adjusted position being a position within the geographic area that does not align with a position of the orientation point of interest in the physical world; adjusting, by the one or more computing devices, a map topology associated with map data defining a visual representation of the geographic area based at least in part on the adjusted position, wherein the adjusting the map topology comprises resizing the orientation point of interest and removing one or more features of the map that are proximate to the adjusted position; and providing for display, by the one or more computing devices, within the mapping application, a map view representing the geographic area, the representation including the orientation point of interest at the adjusted position associated with the map data, whereby the orientation point of interest is shown within the geographic area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645